                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABY'S BAGS, LLC,                                 Case No. 20-cv-00734-WHA (TSH)
                                   8                    Plaintiff,
                                                                                           NOTICE OF REFERRAL FOR
                                   9             v.                                        DISCOVERY
                                  10     MERCARI, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This case has been referred to the undersigned magistrate judge for all discovery-related

                                  14   matters. The parties must comply with the undersigned’s Discovery Standing Order, which is

                                  15   available on the Court’s website at https://cand.uscourts.gov/tsh/standing-orders. A copy is

                                  16   included with this notice. Please contact the Courtroom Deputy Clerk, Rose Maher, at (415) 522-

                                  17   4708 with any questions.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: 3/27/2020

                                  21
                                                                                                   THOMAS S. HIXSON
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
